DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 10/29/2019, Claims 2-16 have been cancelled, and Claims 1 and newly added Claim 17-38 are pending.

Election/Restrictions
Applicant’s election WITH traverse of GROUP 1, Species A in the reply filed on 03/22/2022 is acknowledged. Claims 37-39 have been withdrawn from further consideration and claims 1 and 17-36 are pending.
Furthermore, Claims 1 and 17-38 are allowable. The restriction requirement among Groups I and II and Species A-C, as set forth in the Office action mailed on 01/19/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/19/2022 is partially withdrawn.  Claims 37 and 38, directed to are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 39, directed to Group II remains withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Roselli on 06/04/2022.
The application has been amended as follows:
***NOTE: all unlisted claims remain unchanged***
In the Claims:
	
	Claim 39 is CANCELLED.	

REASONS FOR ALLOWANCE
Claims 1 and 17-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Taylor (US PGPub 2018/0303592) does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 1, 37, and 28 which recite, inter alia " plurality of laid yarns and a plurality of threading yarns, the plurality of laid yarns including an axial yarn, a spiral yarn and a plurality of radial yarns…wherein the first and second threading yarns are interwoven to each other to form locking stitches".  The novelty of this invention is the plurality of laid yarns overlap or crisscross each other and are not interwoven and the threading yarns interlace each other along the length of the laid yarns to form locking stitches around any combination of the laid yarns, and in particular at least two of the laid yarns, thereby holding the laid yarns into position relative to each other to form and/or maintain the structure of the web. (Paragraph 0011; instant specification PGPub). The Examiner notes that Applicant has defined the term “Laid Yarns” in Paragraph 0042 to mean yarns which are non woven and not held in a permanent position relative to one another without the addition of the threading yarns. Applicant further defines Axial Yarns, Radial Yarns, and Spiral Yarns in Paragraphs 0052-0078. Applicant further defines Threading Yarns in Paragraph 0127-0128 of the instant specification PGPub.
The closest prior arts of record Taylor teaches an implantable web for hernia repair similar to that of Claims 1, 37, and 38,  however Taylor does not disclose a plurality of laid yarns as presently claimed which are not interwoven. See Figures 3A and 3B of Taylor which shows that the plurality of yarns are all interlocking with one another to create the mesh and thus there is not a combination of laid yarns and threading yarns as presently claimed. 
Because none of the prior art documents of record teach an implantable web for hernia repair as recited in Claims 1 and 17-38 it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 1 and 17-38 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771